Citation Nr: 0823543	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-17 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Poplar 
Bluff, Missouri




THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by University of Missouri, 
University Hospital, from January 12, 2005 to January 29, 
2005, pursuant to the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1969 to July 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.


FINDING OF FACT

Medical services were provided by University of Missouri, 
University Hospital, from January 12, 2005 to January 29, 
2005; however, a VA facility was feasibly available to 
provide the necessary care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by University of Missouri, University 
Hospital, from January 12, 2005 to January 29, 2005, pursuant 
to the Millennium Bill Act have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, the question at hand is whether VA facilities 
were reasonably available.  The Court has held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  The 
information regarding the availability of a VA facility is of 
record and there is no further evidence to be obtained in 
that regard.  Moreover, because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable to such claims.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  


Benefits Pursuant to the Millennium Bill Act

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008. 

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility, University of Missouri, University Hospital, 
from January 12, 2005 to January 29, 2005, under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1002.

Primarily at issue in this case is the third element: whether 
a VA faculty was feasibly available when the veteran was 
provided treatment by University of Missouri, University 
Hospital, from January 12, 2005 to January 29, 2005.  The 
claim was denied on that basis under the "Millennium Bill 
Act."  The Board points out that the provisions in 38 C.F.R. 
§ 17.1002 are conjunctive, not disjunctive; i.e. all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

The pertinent inquiry in this case is, under 38 C.F.R. § 
17.1002(c), is whether a VA or other Federal 
facility/provider was feasibly available and an attempt to 
use them before hand would not have been considered 
reasonable by a prudent layperson.  "Feasibly available" is 
not defined in the relevant statute or regulation.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions 
of 38 C.F.R. § 17.53, also for application, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52, 17.53.  For example, a VA facility would not be 
feasibly available if there were evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  
See 38 C.F.R. § 17.1002(c).  To the extent that a veteran 
prefers private treatment, no reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  38 C.F.R. § 17.130.

The veteran contends, as supported in statements from his 
girlfriend, that he was brought by ambulance to the private 
hospital.  His girlfriend stated that she told the "911" 
dispatcher that the veteran was only covered by VA for 
medical costs and would need to go to a VA hospital.  The 
dispatcher told her that the veteran would need to go to the 
private hospital first and be evaluated.  She indicated that 
this person stated that the private hospital would then make 
the decision of when he could go to VA.  She related that 
when they arrived at the private hospital, she gave personnel 
the veteran's VA card and stated that VA was his only 
insurance so he would need to be transferred as soon as 
possible.  She related that the personnel told her that they 
dealt with VA patients all the time and would transfer him as 
soon as he was safe to transfer.  He was admitted to the 
private hospital and was taken to the intensive care unit due 
to the emergent nature of his condition.  He was eventually 
transferred to the VA hospital.  

The Board notes that the Columbia VA Medical Center is 
located on the same road and within 1/10th of a mile of 
University of Missouri, University Hospital.  It is open 7 
days a weeks and provides emergency services.  It also has an 
intensive care unit.  

Thus, while the veteran's condition was emergent, there was 
no appreciable difference in travel miles or time and the VA 
facility provided the same type of emergency services as the 
private facility.  

Under such circumstances, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  Thus, one of the 
requisite criteria set forth above, 38 C.F.R. § 17.1002(c), 
is not met.  38 U.S.C.A. § 1725.

Accordingly, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that the veteran now has unexpected 
financial obligations.  However, the Board it is bound by the 
law, and this decision must be made in accordance with the 
relevant statutes and regulations.  As the evidence of record 
shows that a VA facility was feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994)  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by University of Missouri, 
University Hospital, from January 12, 2005 to January 29, 
2005, pursuant to the Millennium Bill Act is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


